EXHIBIT 10.27

PROMISSORY NOTE

For value received on January 1, 2000, Enrique P. Fiallo (hereinafter
"Executive") promises to pay to the order of Cabletron Systems, Inc., or any of
its subsidiaries (hereinafter "Company" or "Cabletron"), the principal sum of
$125,000 Dollars (the "Loan Amount"). The outstanding principal amount of this
Note shall be payable at 35 Industrial Way, Rochester New Hampshire, 03866, on
the earlier of: (i) two years from the above stated date; and (ii) as described
in the following sentence. Upon any sale by the Executive of any shares of
Cabletron common stock within two years following the date of this Promissory
Note, the Executive shall repay Cabletron an amount equal to the net proceeds of
the sale (after tax) or the total remaining unpaid principal (taking into
account any forgiveness that has occurred pursuant to the following paragraph),
whichever is less.

Upon completion one year of continuous employment by the Executive from the date
of this Promissory Note, Cabletron shall forgive the lesser of (i) 25 percent of
the Loan Amount; and (ii) the remaining unpaid principal. Upon completion of two
years of continuous employment by the Executive from the date of this Promissory
Note, Cabletron shall forgive the lesser of (i) 75 percent of the Loan Amount;
and (ii) the remaining unpaid principal. Any amount of this Note forgiven by the
Company will be reported to the Executive as taxable wages.

In the event: (i) the Executive's employment with Cabletron is terminated by the
Company without cause, or (ii) the death of the Executive, the entire remaining
unpaid principal shall be forgiven. "Cause" shall mean a criminal felony, crimes
of moral turpitude, deliberate harm of Cabletron, including fraud or
embezzlement, and gross and repeated failure (after written notice) to perform
Executive's duties.

To secure Executive's prompt, punctual and faithful performance of each of
Executive's obligations under this Note, Executive hereby assigns to Cabletron
all rights of Executive to property, monies and credits for which Cabletron is
obligated to Executive, and which is in the possession of Cabletron or any
affiliate or subsidiary at the time of default by Executive under this Note and
at any time after such default, which property, monies and credits shall
include, without limitations, salary, bonuses, vacation pay, and insurance
proceeds. The term "Collateral" shall refer to all interest of Executive
assigned to Cabletron pursuant to this paragraph.

In the event of a default by Executive under this Note, Cabletron shall be
permitted to apply the Collateral toward the Executive's liabilities under this
Note, and Executive hereby waives notice of nonpayment, demand, presentment,
protest and all forms of demand and notice. The Executive shall remain liable to
Cabletron for any deficiency remaining following such applications

This Note shall be in default upon the occurrence of any of the following:

 1. Executive fails to pay all principal owed under this Note when due, and such
    failure continues uncured for fifteen (15) days.
 2. The Executive shall (i) admit in writing his inability to pay his debts
    generally as they become due, (ii) file a petition to answer seeking
    reorganization or arrangement of the federal bankruptcy laws or any other
    applicable law or statute of the United States of America or any state
    thereof, or any other jurisdiction, (iii) make an assignment or other
    arrangement for the benefit of his creditors generally, (iv) consent to the
    appointment of a receiver of himself, or (v) have an order for relief in
    bankruptcy entered against or with respect to him, provided such order shall
    not be vacated, set aside or stayed within thirty (30) days after the date
    of entry thereof.

If this Note is in default, the entire outstanding principal balance on this
Note shall become immediately due and payable, without further notice. Should
any part of the principal amount be collected after default by law or through an
attorney-at-law, the Company shall be entitled to collect from the Executive, in
addition to the default amount, all attorney fees, together with all other costs
of collection.

All rights, powers, and remedies provided for herein are cumulative and
nonexclusive. The failure or delay of the holder to exercise a right, power, or
remedy hereunder shall not operate as a waiver thereof of the same or any other
right, power, or remedy on any future occasion.

This Note, and all rights, powers, remedies and obligations arising from this
Note, shall be construed according to and governed by the laws of the State of
New Hampshire.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and seal effective
the date first above written

Executive Cabletron Systems, Inc. /s/Enrique P. Fiallo /s/Piyush Patel Enrique
P. Fiallo Piyush Patel   CEO and President ______________________
______________________ Date Date

 



 